DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 04/19/2021.

Claims 12-20 are pending and being examined.  Claims 1-11 are canceled.  Claim 12 is amended with no new subject matter being introduced.

The nonstatutory double patenting rejection is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 requires the light-off parameter to be an air-to-fuel ratio, wherein the first reactant is fuel and the second .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2008/0128048 A1) in view of Sun et al. (US 2006/0134568 A1) and Carroni et al. (US 2007/0054226 A1).
Considering claim 12, Johnson teaches a method of performing a light-off operation of an inerting system by teaching heating of reactant (i.e., air) to a 
Johnson does not explicitly teach adjusting the at least one light-off parameter to an operating level after light-off is confirmed.
However, Sun teaches disadvantages of conventional catalytic combustors and the methods associated with them include delays and difficulties that are commonly encountered during start-up, difficulties in achieving complete combustion and difficulties in achieving and maintaining stable combustion temperatures at higher space velocities (Sun, [0004]).  Sun teaches providing heat to a catalyst bed to bring the bed up to the light-off temperature of the fuel to be combusted and when the downstream temperature is at least about the light-off temperature of the fuel, the heat provided to the catalyst bed can be reduced to a level that preferably preheats the air/fuel composition for combustion but which does not promote premature combustion of that composition (Sun, abstract, [0005]-[0006] and [0017]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust at least one light-off parameter to an operating level after light-off is confirmed in Johnson’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to avoid delays and difficulties that are commonly encountered during start-up, difficulties in achieving complete combustion and difficulties in achieving and maintaining stable combustion temperatures, and to avoid premature combustion of air/fuel after light-off temperature is obtained with a reasonable expectation of success.
Although Johnson teaches air (i.e., second reactant) and fuel (first reactant) are metered and mixed in controlled amounts to provide an air/fuel vapor mixture and controlled based on temperature indicators (Johnson, [0039]), he does not explicitly teach the light-off parameter is an air-to-fuel ratio wherein the flow rate of a fuel is increased above the operating level to initiate the light-off and a flow rate of the second reactant (i.e., air) is decreased below the operating level to initiate the light-off.
However, Sun teaches that combustion reaction and the resulting combustion temperatures can be controlled by controlling and adjusting the air to fuel ratio of the air/fuel mixture being fed to the catalyst bed (Sun, [0015] and [0021]).  It has already been established that the combination of Johnson and Sun obviate adjusting a light-off parameter such as the temperature of the catalytic reactor to an operating level after light-off is confirmed.  Carroni teaches at low inlet temperatures more fuel can be fed to a rich fuel-air mixture to light-off the catalyzer and flow rate of the rich air-fuel mixture can be reduced to light-off the catalyzer; at higher inlet temperatures the fuel and airflow 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an air-to-fuel ratio as the light-off parameter wherein a flow rate of a fuel is increased above the operating level to initiate light-off and the flow rate of the second reactant (i.e., air) is decreased below the operating level to initiate light-off.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known in the art that increasing the fuel-to-air ratio (i.e., increasing amount of fuel/decreasing amount of air) is directly related to reactor temperature and can increase the reactor temperature to its light-off temperature in order to achieve desired reactor operating temperature with a reasonable expectation of success.
The combination of Johnson/Sun/Carroni teaches the air and fuel are metered and mixed in controlled amounts and the air-to-fuel ratio is adjusted.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, adjust the air to fuel ratio by controlling any type of metering valve including the claimed variable position fuel metering valve.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to adjust the amount of fuel and achieve desired air-to-fuel ratio with a reasonable expectation of success.  
Considering claim 18, Johnson teaches the generated inert gas from the catalytic reactor is fed to a fuel tank of an aircraft (Johnson, abstract, [0001], Fig. 1 and Fig. 2).
Considering claim 19, Johnson teaches generating the inert gas comprises extracting fuel form a fuel tank as the first reactant; mixing the first reactant with the second reactant; catalyzing the mixed first reactant and second reactant with the catalytic reactor after light-off has occurred; and supplying the inert gas to the fuel tank to fill a ullage of the fuel tank (Johnson, Fig. 1 and 2, abstract, [0029], [0031], [0039]-[0040]).
Considering claim 20, Johnson teaches cooling the catalyzed mixture of the first and second reactants with a heat exchanger to produce the inert gas (Johnson, [0032]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2008/0128048 A1) in view of Sun et al. (US 2006/0134568 A1), Carroni et al. (US 2007/0054226 A1), and Hamilton (US 3847298).
Considering claim 16, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except for recirculating through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor.
Although Johnson teaches the generated inert gas from the catalytic reactor is fed to the fuel tank (Johnson, Fig. 1 and Fig. 2), he does not explicitly teach recirculating 
However, Hamilton teaches a catalytic reactor for generation of inert gas for inerting the fuel tanks of an aircraft (Hamilton, abstract). Hamilton teaches an increase in the reactor through flow can be accomplished by recirculation of a portion of the reactor output by ejector action of a jet pump (Hamilton, top of Col. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recirculate through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to increase the through flow of the reactor with a reasonable expectation of success.
Considering claim 17, Johnson does not explicitly teach reheating the recirculated portion prior to supplying the recirculated portion upstream of the catalytic reactor using a heat exchanger arranged to thermally interact the recirculated portion with the outlet gas of the catalytic reactor.
However, Johnson teaches controlling the reactor temperature by controlling the temperature of the inlet streams (i.e., air/fuel) (Johnson, [0034]-[0035]).  Johnson teaches using a recuperative heat exchanger wherein the heat from the reactor effluent is used to heat the inlet air to the reactor (Johnson, [0032]).  It has already been established that Hamilton obviates recirculating through a recirculation loop, a portion of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reheat the recirculated portion prior to supplying the recirculated portion upstream of the catalytic reactor using a heat exchanger arranged to thermally interact the recirculated portion with the outlet gas of the catalytic reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure desired temperature of the recirculated portion is achieved for desired reactor temperature while increasing the through flow of the reactor with a reasonable expectation of success.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2008/0128048 A1) in view of Sun et al. (US 2006/0134568 A1), Carroni et al. (US 2007/0054226 A1), and Grover et al. (US 2010/0284892 A1).
Considering claims 16-17, all of the limitations are met by the prior art referenced in meeting claim 12 limitations except for recirculating through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor.
Although Johnson teaches the generated inert gas from the catalytic reactor is fed to the fuel tank (Johnson, Fig. 1 and Fig. 2), he does not explicitly teach recirculating through a recirculation loop, a portion of an outlet gas of the catalytic reactor and supplying the recirculated portion to a location upstream of the catalytic reactor.
However, Grover teaches the temperature of a catalytic oxidizer can be controlled by recycling part of the effluent at a chosen temperature to the inlet of the catalytic oxidizer (Grover, [0020]).  Johnson teaches controlling the reactor temperature by controlling the temperature of the inlet streams (i.e., air/fuel) (Johnson, [0034]-[0035]).  Johnson teaches using a recuperative heat exchanger wherein the heat from the reactor effluent is used to heat the inlet air to the reactor (Johnson, [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to recirculate a portion of an outlet gas of the catalytic reactor to a location upstream of the catalytic reactor and reheat the recirculated portion prior to supplying the recirculated portion upstream of the catalytic reactor using a heat exchanger arranged to thermally interact the recirculated portion with the outlet gas of the catalytic reactor.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to maintain the reactor at desired temperature with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding Carroni’s teachings are directed to a quasi-steady-state of operation have been fully considered but are not persuasive.
In support of above argument, applicant [0026]-[0027] of Carroni asserting that the disclosure in those paragraphs in made relative to an in-process catalyst and ensure such temperatures do not drop below the light-off temperature.  However, applicant’s 
Applicant also cites [0029] of Carroni and concludes that when discussing the actual light-off procedure in Carroni, the solution presented is related to the length of the catalyzer.  However, this is a misinterpretation of Carroni’s disclosure in [0029]).  Paragraph [0029] is merely listing the advantages associated with Carroni’s process which includes the light-off performance of the catalyzer can be improved, the required length of the catalyst can be shortened, and the cooling of the catalyst coatings and the control of the temperatures can be improved.
Moreover, it is unclear as to how the length of the catalyzer can be physically changed when starting up during a light-off operation in order to achieve light-off.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734